EXHIBIT 10.54

MORGAN STANLEY COMPENSATION INCENTIVE PLAN

PLAN DOCUMENT

This plan document sets forth the terms and conditions of the Morgan Stanley
Compensation Incentive Plan (“MSCIP” or the “Plan”). The Plan provides for the
establishment of Accounts for Participants, for administration purposes only,
which Accounts shall at all times represent contingent and unsecured contractual
obligations of Morgan Stanley.

As described herein, the Administrator may from time to time create, terminate,
expand or limit programs under the Plan with respect to certain groups of
employees and add or expand programs under the Plan for other groups of
employees. Any program under the Plan may, if the Administrator so determines,
be structured and maintained to qualify as a Top Hat Plan. Unless otherwise
noted, references herein to MSCIP or the Plan include any program created under
the Plan from time to time.

Capitalized terms used herein without definition have the meanings set forth in
Section 19 or the applicable Award Certificate.

 

  1. Purposes and General Provisions.

MSCIP is a long-term incentive plan. The Plan is intended to attract, retain and
motivate employees and to compensate them for their contributions to the Firm.
The Plan may also be used as a vehicle to increase the alignment of the
interests of certain designated employees of the Firm with the interests of the
Firm’s clients and shareholders in Firm funds by providing for long-term
incentive awards that are notionally invested in referenced funds organized or
managed by the Firm. Subject to the terms and conditions of the Plan set forth
herein and of the applicable Award Certificate, Eligible Employees in certain
programs under the Plan may be able to express a preference as to how they would
like their Account Value to be notionally allocated among the Notional
Investments available under the Plan for purposes of measuring the increase or
decrease in the value of their Account.

 

  2. Administration.

(a) Authority.

(i) Morgan Stanley is the sponsor of the Plan. The Compensation Committee is
responsible for administering the Plan, including, without limitation, adopting
rules and procedures for determining the Notional Investments offered,
determining the terms and conditions of a Participant’s Award or Account Value
and interpreting the Plan provisions, Award Certificates and any Descriptive
Materials. The Compensation Committee may, in its sole discretion, delegate some
or all of its authority and responsibilities under to the Plan to a committee of
the Firm or to one or more senior officers of the Firm, such



--------------------------------------------------------------------------------

as Morgan Stanley’s Chief Administrative Officer, and may provide that any
committee of the Firm to which, or any senior officer of the Firm to whom, it
delegates authority to administer the Plan may further delegate such authority
to one or more officers of the Firm.

(ii) The Compensation Committee and any committee of the Firm to which, or any
officer of the Firm to whom, authority to administer the Plan is delegated
pursuant to Section 2(a)(i), and all members of any such committee are referred
to herein, insofar as they are acting pursuant to authority granted or delegated
pursuant to the Plan, as the “Administrator”. Each interpretation, determination
or other action made or taken pursuant to the Plan by the Administrator from
time to time shall be made or taken in its sole discretion and shall be final,
binding and conclusive on all persons.

(b) No Liability. The Administrator shall not be liable for anything whatsoever
in connection with the administration of the Plan, including, without
limitation, any interpretation, determination or other action taken or not taken
in administering the Plan, except the Administrator’s own willful misconduct. In
the performance of its functions with respect to the Plan, the Administrator
shall be entitled to rely upon information and advice furnished by the Firm’s
officers, the Firm’s accountants, the Firm’s counsel and any other party the
Administrator deems necessary or advisable to consult, and the Administrator
shall not be liable for any interpretation, determination or other action taken
or not taken in reliance upon any such advice.

 

  3. Eligibility.

The Administrator will determine the eligibility criteria applicable for each
Award granted under the Plan and Awards granted under any program under the
Plan. In the case of any program that is intended to qualify as a Top Hat Plan,
the Administrator may establish or adjust eligibility criteria that in its
judgment are appropriate to maintain such qualification.

 

  4. Awards.

The Administrator will determine the type and quantum of each Award. Each such
determination may, in the sole discretion of the Administrator, apply with
respect to an individual Participant, certain categories of Participants or
Participants in certain programs under the Plan.

The Administrator may permit some or all Eligible Employees to express a
preference to allocate a portion of their compensation to MSCIP in a manner
prescribed by the Administrator. Any such allocation preferences shall be made
by a date specified by the Administrator and shall be subject to revocation or
reduction by the Administrator, provided that any such revocation or reduction
shall be made by the allocation preference deadline applicable to the Eligible
Employee unless making such revocation or reduction at a later time would not
result in the imposition of interest or additional tax under Section 409A.

 

2



--------------------------------------------------------------------------------

  5. Vesting and Other Terms.

The Administrator will determine the vesting schedule, as well as any other
restrictions, applicable to a Participant’s Account Value (which may include,
without limitation, the effects of termination of employment and cancellation of
the Account Value under specified circumstances). The Administrator may also
establish other terms and conditions applicable to a Participant’s Account
Value, including, without limitation, the consequences of a Participant’s death.
The vesting schedule and any such other restrictions or terms and conditions
will be set forth in the applicable Award Certificate.

 

  6. Accounts.

(a) Credits and Charges to a Participant’s Account. A Participant’s Award shall
be credited to the Participant’s Account as of a date determined by the
Administrator. A Participant’s Account shall also be credited (or debited) with
returns (or losses) on the Participant’s Notional Investments following the date
on which the Participant’s Awards are credited. A Participant’s Account Value
shall be reduced to reflect any distributions to the Participant or any of the
Participant’s Beneficiaries.

(b) Notional Allocation Parameters.

(i) The Administrator will establish rules for how a Participant’s Account Value
shall be notionally allocated among the available Notional Investments. These
rules may vary for certain categories of Participants or Participants in certain
programs under the Plan. The Administrator may determine that, for certain
categories of Participants or Participants in certain programs under the Plan,
the entire Account Value will be notionally allocated to a single Notional
Investment or notionally allocated in fixed percentages among two or more
referenced Notional Investments. The Administrator may also determine for
certain categories of Participants, or Participants in certain programs under
the Plan, minimum and/or maximum percentages of their Account Value that must be
notionally allocated to referenced Notional Investments. The notional allocation
requirements applicable to a Participant will be communicated to the Participant
by means of the applicable Award Certificate or the Descriptive Materials or
through such other means of communication as the Administrator may select.

(ii) To the extent that the notional allocation rules established by the
Administrator permit a Participant to request changes to the notional allocation
of all or a portion of the Participant’s Account Value among the Notional
Investments then available under the Plan, any such request shall be made in
accordance with procedures and at such times as established by the Administrator
from time to time. In this regard, it is noted specifically that the
Administrator may determine, and may change from time to time, (i) the frequency
of permitted notional reallocations and (ii) the minimum percentage of the
Account Value that is required, and the maximum percentage of the Account Value
that is permitted,

 

3



--------------------------------------------------------------------------------

to be notionally allocated to one or more Notional Investments, and, in each
case, such changes may apply to existing as well as future notional allocations
to Notional Investments. Without limiting the generality of the preceding
sentence, the Administrator may make changes in order, among other things, to
reflect limitations or restrictions that would apply to actual investors in the
Referenced Funds. No notional reallocation that a Participant requests shall be
honored to the extent that it would conflict with the minimum and/or maximum
notional allocation requirements that the Administrator may establish from time
to time.

(c) Notional Allocations Generally. The notional allocation of a Participant’s
Account Value will remain at the ultimate discretion of the Firm and will be
made exclusively for the purpose of determining the Participant’s Account Value
from time to time in accordance with the Plan. Participant Accounts will not be
invested in the Referenced Funds, and Participants will not become direct
investors in any of the Referenced Funds by virtue of their participation in the
Plan.

(d) Determination of Account Value. The Administrator shall from time to time
calculate each Participant’s Account Value based on the Participant’s Awards and
the deemed notional allocation of the Participant’s Account among the Notional
Investments available to the Participant. Subject to the terms and conditions of
the Plan, the rate of return of any Notional Investment over the relevant
measurement period will track the performance of the relevant Referenced Fund.
Calculation of the Participant’s Account Value as of any given date will be
based on the information available to the Administrator as of the date of
determination, which information may include estimates, and, where information
about a specific Notional Investment is not available to the Administrator, may
be based on information, including estimates, relating to other investment
vehicles that the Administrator determines to be reasonably similar to the
Notional Investment in question. Following the commencement of distribution of a
Participant’s Account Value to the Participant, the Administrator shall continue
to calculate the Participant’s Account Value from time to time in the manner
described above, taking into account distributions from the Participant’s
Account. The Firm’s valuation of a Participant’s Account Value shall be
conclusive and binding.

(e) Selection of Notional Investments; Conflicts of Interest.

(i) The Administrator shall choose the Notional Investments available under the
Plan. The Notional Investments available from time to time will be indicated on
the Executive Compensation Department website or through other means that the
Administrator shall determine and communicate to Participants from time to time.
The Firm may provide a Participant with a description of the Referenced Funds
and their historical returns; provided, however, that the Firm shall not be
responsible for the accuracy of any such description that the Firm obtains from
a Referenced Fund or a party acting on its behalf or bases on information
obtained from a Referenced Fund or a party acting on its behalf. Under no
circumstances will the Firm be responsible for actions, statements or
performance of any Referenced Fund.

 

4



--------------------------------------------------------------------------------

(ii) The Administrator may choose the Notional Investments available under the
Plan based on a variety of factors, which may include, without limitation, the
Firm’s own business interests and its relations with the Referenced Funds or
parties affiliated with the Referenced Funds. Participants should be aware of
the existence of actual and potential conflicts of interest with the Firm and
are considered to waive any claim with respect to the existence of any conflict
of interest. The Administrator may require each Participant to affirmatively
make such acknowledgment and waiver.

(iii) The performance of each Notional Investment shall reflect all of the fees
and costs of the Referenced Fund, including, without limitation, brokerage and
other fees, which the Referenced Fund may pay to the Firm if the Firm provides
certain services to the Referenced Fund. The Firm may also act as the investment
advisor or provide other services to the Referenced Fund and receive fees for
providing these services. Fees paid by a Referenced Fund will reduce the
performance of the Referenced Fund (and accordingly the performance of the
Notional Investment) and, therefore, will reduce the Firm’s payment obligations
to Participants under the Plan.

(f) Right to Change Notional Investments and Notional Allocations Thereto. The
Administrator may, from time to time in its sole discretion, change the Notional
Investments available to Participants or notionally allocate a Participant’s
Account to different Notional Investments than those requested by the
Participant. Among other things, this means that the Firm has the absolute right
to replace a Participant’s Notional Investments with different Notional
Investments and/or impose additional investment conditions and restrictions on
the Notional Investments (including restrictions on a Participant’s ability to
notionally allocate into, or notionally reallocate away from, a Notional
Investment). Nothing in this plan document, any Award Certificate or any
Descriptive Materials shall be construed to confer on a Participant the right to
continue to have any particular Notional Investment available for purposes of
measuring the value of the Participant’s Account.

(g) Amounts at Risk. The value of a Participant’s Account is subject to risk at
all times based upon the performance of the Notional Investments to which the
Participant’s Account is notionally allocated and based upon currency
fluctuation. If the value of a Participant’s Notional Investments decreases in
the future, the value of the Participant’s Account may be lower than the
Participant’s original Awards. Although a Participant will not be an investor in
the Referenced Funds underlying the Notional Investments, a Participant’s
Account will be subject to gains and losses attributable to the performance of
the Notional Investments to which the Participant’s Account Value is notionally
allocated. Participants will be subject to the risks that an actual investor in
such Notional Investments would incur. To the extent that an actual investor in
any such Notional Investment would incur costs in connection therewith, the Firm
may adjust the return on a Participant’s Notional Investments to reflect these
costs. Payment of the Participant’s Account is also subject to the risks
associated with the Participant’s status as an unsecured general creditor of
Morgan Stanley as described in Section 9.

 

5



--------------------------------------------------------------------------------

(h) Administration Fees. In the discretion of the Administrator, Awards may be
subject to a one-time set-up fee and Account Values may be subject to a periodic
administration fee (collectively, the “Administration Fees”) determined by the
Administrator from time to time and set forth in the applicable Award
Certificate or Descriptive Materials. The Administration Fees are separate from
any fees and costs of the related Referenced Funds that affect the performance
of the related Notional Investments and are reflected in the net returns
credited to a Participant’s Account. Without limiting the generality of the two
preceding sentences, in connection with any hedge funds, hedge fund indices and
other alternative Notional Investments that may be offered under the Plan, to
the extent offerings of such Notional Investments result in unpredictable
expenses or costs to the Firm, the Firm has the absolute right to impose
additional fees on a Participant’s Account Value.

(i) Other Plans. If a Participant becomes eligible to participate in MSCIP or a
program similar to MSCIP with respect to any other award, or if a Participant
has already received awards pursuant to another incentive plan, the Firm may,
for administrative convenience, maintain a single Account to record a
Participant’s awards delivered under such plans or programs (and amounts
credited to or debited from such awards) under MSCIP and any similar programs.
The portion of a Participant’s Account corresponding to each Award shall be
governed by the terms and conditions applicable to each such Award.

 

  7. Manner of Payment.

(a) Form of Payment. Unless the Administrator determines otherwise in its sole
discretion, all payments under the Plan to a Participant (or a Participant’s
Beneficiary) shall be made in the Participant’s (or Beneficiary’s) local
currency.

(b) Payment Date. Payments of a Participant’s Account will be made at such time
or times as the Administrator shall determine at the time the Award is granted.
The Administrator may provide for a different payment schedule for certain
Participants or certain categories of Participants (such as Participants in a
designated program or designated programs) based on such considerations as the
Administrator considers appropriate (which may include the liquidity of the
Referenced Funds to which the Account Values of such Participants are indexed).

(c) Required Notional Reallocations. The Administrator shall determine the value
of all distributions under the Plan. Prior to any distribution, the
Administrator may require a Participant to notionally reallocate a portion of
the Account Value out of the Participant’s current Notional Investments during
the next notional reallocation period into other designated Notional
Investment(s) in order to ensure that the Participant’s distribution payment(s)
can be made in full and on time. The Administrator may notionally reallocate a
Participant’s Account Value to ensure that the Participant satisfies this
Section 7(c).

 

6



--------------------------------------------------------------------------------

(d) No Withdrawals or Loans. Except for distributions made in accordance with
the terms of the Plan, a Participant shall have no rights to make withdrawals
from, or to borrow against, the Participant’s Account for any reason.

 

  8. Termination and Amendment.

(a) The Administrator may, at any time, terminate the Plan or any program under
the Plan in whole or in part as to some or all Participants. No further Awards
shall be granted to affected Participants after the effective date of any
termination. Termination of the Plan shall not result in early distributions to
Participants, and distributions shall instead be made to Participants on the
same schedule as if the Plan had not been terminated; provided, however, that to
the extent that early distribution of all or a portion of a Participant’s
Account Value would not result in the imposition of interest or additional tax
under Section 409A, the Administrator may require or permit such early
distributions to the extent and in the manner permitted under Section 409A.

(b) The Administrator may also alter, amend or modify the Plan, any program
under the Plan or any Award Certificate at any time in its sole discretion.
These amendments may include (but are not limited to) changes that the
Administrator considers necessary or advisable (i) as a result of changes in
any, or the adoption or interpretation of any new, Legal Requirement or (ii) to
ensure that Morgan Stanley is not subject to registration or regulation as a
“commodity pool” operator under the Commodity Exchange Act, as amended, and the
rules of the Commodity Futures Trading Commission promulgated thereunder, with
respect to its operation of MSCIP or any program under MSCIP, and that neither
MSCIP nor any program under MSCIP is treated as an “employee benefit plan” under
ERISA. Notwithstanding anything to the contrary in any Descriptive Materials,
the Administrator may not amend or modify the Plan, any program under the Plan
or any Award Certificate in a manner that would materially impair a
Participant’s rights, if any, in the Participant’s Account without the
Participant’s consent; provided, however, that the Administrator may, without a
Participant’s consent, amend or modify the Plan, any program under the Plan or
any Award Certificate in any manner that the Administrator considers necessary
or advisable to comply with any Legal Requirement or to ensure that neither the
entirety nor any part of a Participant’s Account Value is subject to United
States federal, state or local income tax or any equivalent taxes in territories
outside the United States prior to payment or to any interest or penalty tax. To
the extent necessary or advisable to comply with the Legal Requirements of any
non-U.S. jurisdiction in which the Firm implements the Plan, the Firm may
supplement the Plan and/or any Award Certificate with an International
Supplement.

(c) The Administrator shall notify Participants of any termination of the Plan
or any amendment of the Plan that is material, and shall notify affected
Participants of any amendment that affects such Participants’ rights, if any.
Any amendment or waiver of a provision of the Plan or any Award Certificate
(other than any amendment or waiver applicable to all Participants generally),
which amendment or waiver operates in a Participant’s favor or confers a benefit
on a Participant, must be in writing and signed by the Global Director of Human
Resources or the Chief Administrative Officer of Morgan Stanley (or if such
positions no longer exist, by the holder of an equivalent position) to be
effective.

 

7



--------------------------------------------------------------------------------

  9. MSCIP Unfunded.

MSCIP is an unfunded incentive plan. A Participant’s Account represents at all
times an unfunded, contingent and unsecured contractual obligation of Morgan
Stanley. Each Participant and Beneficiary is an unsecured general creditor of
Morgan Stanley with respect to all obligations owed under the Plan. Amounts
payable under the Plan shall be satisfied solely out of the general assets of
Morgan Stanley, subject to the claims of its creditors. A Participant and a
Participant’s Beneficiaries will not have any interest in any fund or in any
specific asset of Morgan Stanley of any kind by reason of any amount credited to
the Participant under the Plan, nor shall a Participant or any Beneficiary or
any other person have any right to receive any distribution under the Plan
except as, and to the extent, expressly provided in this plan document or the
Award Certificate. Morgan Stanley will not segregate any funds or assets to
provide for the distribution of a Participant’s Account Value or issue any notes
or securities for the payment thereof.

 

  10. No Investment Obligation.

The Firm has no obligation to invest amounts corresponding to a Participant’s
Awards or Account Value and/or any appreciation thereon (including, without
limitation, in the Referenced Funds tracked by the Notional Investments to which
a Participant’s Account is indexed). If the Firm invests amounts corresponding
to Awards or Account Values in any Referenced Fund, such investment shall not
confer on a Participant any right or interest in any such Referenced Fund.
Participants will have no ownership or other interest in any financial or other
instrument or arrangement that Morgan Stanley may acquire or enter into to hedge
its obligations under the Plan.

 

  11. Taxes and Withholding; Other Obligations.

(a) Taxes and Withholding. Any vesting, payment, distribution or award made
under the Plan shall be subject to the Firm’s withholding of all required United
States federal, state and local and foreign income and employment/payroll taxes,
including without limitation Federal Insurance Contributions Act (“FICA”) taxes
(Social Security and Medicare), and all such payments, distributions, or awards
shall be net of such tax withholding. In addition to withholding such taxes from
any payment, distribution, or award to which such taxes relate, subject to the
immediately following sentence, Participants authorize the Firm to withhold such
taxes from any payroll or other payment or compensation to the Participant and
to take such other action as the Firm may deem advisable to enable the Firm and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations, assessments, or other governmental charges, whether of
the United States or any other jurisdiction, relating to the vesting, payment,
distribution, or award. However, the Firm may not deduct or withhold such sum
from any payroll or other payment or compensation, except to the extent it is
not prohibited by Section 409A and would not cause the Participant to recognize
income for

 

8



--------------------------------------------------------------------------------

United States federal income tax purposes prior to the time of payment of any
amount hereunder or to incur interest or additional tax under Section 409A. In
the discretion of the Firm, the Firm may accelerate the payment of any amount
under the Plan to the extent necessary to pay (i) any FICA taxes imposed on such
amount prior to the scheduled payment thereof and (ii) any income tax
withholding imposed as a result of accelerated payment pursuant to the preceding
clause (i).

(b) Other Obligations. The Firm shall have no authority to withhold any amount
from a payment or distribution pursuant the Plan for the purpose of satisfying
all or any part of an obligation that a Participant owes to the Firm, except
(i) to the extent authorized under Section 11(a) relating to tax and other
withholding obligations or (ii) otherwise, to the extent such withholding is not
prohibited by Section 409A and would not cause the Participant to recognize
income for United States federal income tax purposes prior to the time of
payment of any amount hereunder or to incur interest or additional tax under
Section 409A.

 

  12. Nontransferability.

A Participant may not assign, sell, garnish, transfer, pledge or encumber the
Participant’s interests in the Plan, other than as provided in Section 13 (which
allows a Participant to designate a Beneficiary or Beneficiaries in the event of
the Participant’s death) or by will or the laws of descent and distribution.
This prohibition includes any assignment or other transfer that purports to
occur by operation of law or otherwise. During a Participant’s lifetime,
payments shall be made only to the Participant. The terms and conditions of the
Plan are binding on, and shall benefit, Morgan Stanley and its successors and
assigns, and the Participants, their Beneficiaries, heirs, legatees and personal
representatives.

 

  13. Designation of a Beneficiary.

A Participant may designate a Beneficiary or Beneficiaries to receive all or
part of the Participant’s MSCIP payments to be paid under the Plan in the event
of the Participant’s death. To designate a Beneficiary, a Participant must
complete and submit a designation of beneficiary form with the Executive
Compensation Department pursuant to procedures the Administrator may establish
from time to time. A Participant may revoke or change the Participant’s
designation at any time.

 

  14. Claims Procedure.

The Administrator may establish procedures from time to time pursuant to which
the Administrator will process claims by Participants with respect to the Plan.

 

  15. No Right to Continued Employment or Participation.

Neither the Plan nor any interpretation, determination or other action taken or
omitted to be taken pursuant to the Plan shall be construed as guaranteeing a
Participant’s employment with the Firm, a discretionary bonus or any particular
level of bonus, compensation or benefits or as giving a Participant any right to
continued

 

9



--------------------------------------------------------------------------------

employment, during any period, nor shall they be construed as giving a
Participant any right to be reemployed by the Firm following any termination of
employment. In addition, neither the Plan nor any interpretation, determination
or other action taken or omitted to be taken pursuant to the Plan shall be
deemed to create or confer on a Participant any right to participate in MSCIP,
or in any similar program that may be established by the Firm, in respect of any
Fiscal Year or other period.

 

  16. Conflicts.

In the event of any conflict or inconsistency between the MSCIP plan document
and any Award Certificate or any of the Descriptive Materials, the plan document
shall govern and the Award Certificate and any Descriptive Materials shall be
interpreted to minimize or eliminate any such conflict or inconsistency;
provided, however, that to the extent the Administrator amends or modifies any
term or definition set forth herein in accordance with Section 19, such modified
term or definition will be communicated to the Participant in the applicable
Award Certificate and shall govern; and, provided, further, that to the extent
the Administrator amends or modifies any term or definition set forth herein in
accordance with Section 8(b) to comply with the Legal Requirements of any
non-U.S. jurisdiction in which the Firm implements the Plan, such modified term
or definition will be communicated to the Participant in the applicable
International Supplement and shall govern.

 

  17. Governing Law and Exclusive Jurisdiction.

MSCIP and the related legal relations between a Participant and the Firm shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regard to any conflicts or choice of law rule or principle that
might otherwise refer the interpretation of the Award or Account Value to the
substantive law of another jurisdiction. Following the timely and proper
exhaustion of applicable internal claims and appeals procedures, the courts of
New York shall have exclusive jurisdiction over the Plan and any dispute arising
in connection with the Plan, a Participant’s participation in the Plan or rights
under the Plan.

 

  18. Construction.

The headings in this plan document have been inserted for convenience of
reference only and are to be ignored in any construction of MSCIP. Use of one
gender includes the other, and the singular and plural include each other.

 

  19. Defined Terms.

Unless determined otherwise by the Administrator and set forth in the applicable
Award Certificate, the following terms shall have the indicated meanings:

(a) “Account” means the bookkeeping account maintained on the books and records
of Morgan Stanley in a Participant’s name to record Awards and credits or debits
thereto in accordance with the Plan. An Account is established only for purposes
of tracking Notional Investments and not to segregate assets or to identify
assets that may be used to make payments under the Plan.

 

10



--------------------------------------------------------------------------------

(b) “Account Value” means the amount reflected on the books and records of
Morgan Stanley as the value of a Participant’s Account at any date of
determination, as determined in accordance with the Plan.

(c) “Award” means the initial value of an incentive award granted to a
Participant under the Plan.

(d) “Award Certificate” means a written or electronic document which, for each
specified Award and related Account Value, sets forth those terms and conditions
of the Plan that, pursuant to the terms of this plan document, are to be
communicated in an Award Certificate, including terms and definitions that are
not otherwise set forth herein or that the Administrator has determined to
modify from those set forth herein. With respect to Participants employed
outside the United States, references in this Plan to an Award Certificate shall
include the International Supplement.

(e) “Beneficiary” means the person designated by a Participant pursuant to
Section 13 to receive any payments under the Plan in the event of the
Participant’s death.

(f) “Compensation Committee” means the Compensation, Management Development and
Succession Committee of the Board of Directors of Morgan Stanley.

(g) “Descriptive Materials” means any term sheets, brochures or other materials
relating to MSCIP, whether in written or electronic form, that are distributed
to or made available to Eligible Employees.

(h) “Eligible Employees” means employees of the Firm whom the Administrator
determines pursuant to Section 3 to be eligible for an Award under the Plan.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

(j) “Executive Compensation Department” means Morgan Stanley’s Executive
Compensation Department or any other department of Morgan Stanley that succeeds
to the functions of the Executive Compensation Department.

(k) The “Firm” means Morgan Stanley (including any successor thereto), together
with its subsidiaries and other affiliates.

(l) “Fiscal Year” means a fiscal year of Morgan Stanley.

(m) “International Supplement” means a written or electronic document that
amends, deletes or supplements the terms and conditions of the Plan or an

 

11



--------------------------------------------------------------------------------

Award Certificate with respect to Participants employed outside the United
States. With respect to Participants employed outside the United States,
references in this Plan to an Award Certificate shall include the International
Supplement.

(n) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(o) “Notional Investments” means the Referenced Funds or other investment
vehicles used to measure the return (positive or negative) to be attributed to
Awards. For the avoidance of doubt, a Participant’s interest in any Notional
Investment shall be notional.

(p) “Participant” means an Eligible Employee who receives an Award under the
Plan.

(q) “Referenced Fund” means the fund(s) or other investment vehicle(s) to which
a Notional Investment relates.

(r) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance thereunder (or any successor
provisions thereto).

(s) “Top Hat Plan” means a plan, including a program under MSCIP, that is
intended to qualify as a plan maintained for a select group of highly
compensated or management employees within the meaning of ERISA.

 

12